By the COURT.
The questions upon which this case turned were questions of fact. The testimony given by the plaintiff conflicted with that given by the defendant, and the jury saw fit to accept and base their verdict upon that of the plaintiff.
Under the act of April 12, 1852, publication of the declaration to carry on business as sole trader was not essential: Reading v. Mullen, 31 Cal. 104.
Plaintiff was not estopped by the action against Heynemann & Co. from maintaining this action; it did not constitute a bar.
Judgment and order affirmed.